Case: 14-40146      Document: 00512789760         Page: 1    Date Filed: 10/01/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40146
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 1, 2014
SANDY DICKERSON,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

OWEN JOSEPH MURRAY; UNKNOWN DOCTORS AND OFFICIALS, At
University of Texas Medical Branch – Galveston; DOCTOR TARRY; KELLY
WALLACE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:11-CV-200


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Sandy Dickerson, Texas prisoner # 1483568, appeals the district court’s
dismissal of his pro se civil rights complaint.             Dickerson is barred from
proceeding in forma pauperis (IFP) under 28 U.S.C. § 1915(g) because, on at
least three prior occasions while incarcerated, he has brought a civil action in
a court of the United States that was dismissed as frivolous, malicious, or for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40146     Document: 00512789760      Page: 2    Date Filed: 10/01/2014


                                  No. 14-40146

failure to state a claim upon which relief could be granted. See Dickerson v.
Anderson, No. 4:07-CV-0009 (N.D. Tex. Feb. 16, 2007) (dismissing civil rights
complaint for failure to state a claim); Dickerson v. Tarrant County Jail, No.
4:06-CV-0793 (N.D. Tex. Dec. 15, 2006) (dismissing civil rights complaint for
failure to state a claim); Dickerson v. Tarrant County Jail, No. 4:06-CV-0743
(N.D. Tex. Oct. 25, 2006) (dismissing civil rights complaint for failure to state
a claim).     Further, the record does not reflect that Dickerson is “under
imminent danger of serious physical injury.” § 1915(g).
      Accordingly, Dickerson’s IFP status is decertified, and the appeal is
dismissed. Dickerson has 15 days from the date of this opinion to pay the full
appellate filing fee to the clerk of the district court, should he wish to reinstate
his appeal.
      IFP DECERTIFIED; APPEAL DISMISSED.




                                         2